UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-4549


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOSE PEREZ MALDONADO,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. William L. Osteen,
Jr., District Judge. (1:09-cr-00125-WO-1)


Submitted:   March 14, 2011                 Decided:   March 31, 2011


Before NIEMEYER, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bryan Gates, Jr., Winston-Salem, North Carolina, for Appellant.
John W. Stone, Jr., Acting United States Attorney, Terri-Lei
O’Malley, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jose    Perez    Maldonado      appeals     his    150-month     sentence

imposed after pleading guilty to one count of distribution of

cocaine base in violation of 21 U.S.C. § 841(a)(1), (b)(1)(A)

(2006), 18 U.S.C. § 2 (2006).               We affirm.

              Maldonado’s guilty plea arose out of his arrest after

he was captured trying to dispose of cocaine base in a sink

during the execution of a search warrant on the home of a co-

defendant.      The presentence investigation report (“PSR”) issued

after   the    court    accepted       Maldonado’s        guilty   plea.       The    PSR

indicated     that    with     an     offense    level    of    twenty-eight     and    a

criminal      history         category      of     III,     Maldonado’s        advisory

Guidelines      range    was     87    to    108   months.         However,    because

Maldonado was subject to a statutory mandatory minimum 120-month

sentence, his advisory Guidelines range became 120 months.                           See

21 U.S.C. § 841(b)(1)(A).              Maldonado’s offense level reflected a

downward adjustment for acceptance of responsibility pursuant to

U.S. Sentencing Guidelines Manual § 3E1.1(a) (2009).

              After     pleading         guilty,     but        before     sentencing,

Maldonado filed a “Motion to Dismiss for Ineffective Assistance

of Counsel.”         In the motion, Maldonado stated that his attorney

had not brought a translator to jailhouse visits, and he was

otherwise      unable    to     communicate        with    his     attorney.         When

examined by the district court regarding these claims, Maldonado

                                             2
admitted that he could communicate with his attorney without a

translator, and that his attorney had brought a translator to at

least one of their meetings.                       Maldonado maintained, however,

that he never tried to dispose of cocaine base and that he

merely sold powder cocaine to another dealer.                           The court denied

Maldonado’s motion to dismiss the indictment, denied his motion

to    withdraw   his     guilty       plea,    allowed      Maldonado’s            counsel   to

withdraw, and appointed substitute counsel.

            At sentencing, the district court heard testimony from

Detective Sergeant Tim Cameron, who allegedly encountered and

chased    Maldonado      and        observed       him   attempting       to    dispose      of

cocaine base, and from Maldonado himself.                              After hearing the

evidence,      the    court    concluded       that       Maldonado      had    made    false

representations        to     the     court    both      regarding       his    “motion      to

dismiss” and during his testimony at sentencing.                               Accordingly,

the    court     struck        the     two-level          downward       adjustment          for

acceptance of responsibility and imposed a two-level enhancement

for obstructing justice.               Maldonado’s revised offense level was

thirty-two, resulting in an advisory Guidelines range of 135 to

168 months.      The court imposed a 150-month sentence.                            Maldonado

timely appealed.

            On       appeal,    Maldonado          argues       that    he     should    have

received       the      two-level         adjustment            for      acceptance          of

responsibility,        and     he    should    not       have   received       a    two-level

                                               3
enhancement for obstructing justice.                   He does not assign error

to his Fed R. Crim. P. 11 colloquy or to the district court’s

decision to deny his motion to the extent he sought dismissal of

his indictment or withdrawal of his guilty plea.

            An     appellate         court       reviews        a     sentence       for

reasonableness under an abuse-of-discretion standard.                           Gall v.

United States, 552 U.S. 38, 51 (2007).                        This review requires

consideration      of    both        the        procedural          and     substantive

reasonableness of a sentence.           Id.       First, the court must assess

whether the district court properly calculated the Guidelines

range,     considered   the     18    U.S.C.          § 3553(a)      (2006)    factors,

analyzed     any    arguments        presented          by     the        parties,   and

sufficiently explained the selected sentence.                       Id. at 49-50; see

United States v. Lynn, 592 F.3d 572, 576 (4th Cir. 2010) (“[A]n

individualized     explanation        must      accompany      every       sentence.”);

United    States   v.   Carter,      564 F.3d 325,    330    (4th Cir. 2009)

(same).     An extensive explanation is not required as long as the

appellate court is satisfied “‘that [the district court] has

considered the parties’ arguments and has a reasoned basis for

exercising [its] own legal decisionmaking authority.’”                           United

States v. Engle, 592 F.3d 495, 500 (4th Cir) (quoting Rita v.

United States, 551 U.S. 338, 356 (2007)), cert. denied, 131 S.

Ct. 165 (2010).



                                           4
            We     review      a     district       court’s         decision       to    deny    an

adjustment      for    acceptance         of   responsibility             for    clear     error.

United States v. Dugger, 485 F.3d 236, 239 (4th Cir. 2007).                                      We

“must give ‘great deference’ to the district court’s decision

because    ‘[t]he      sentencing         judge     is    in    a       unique     position      to

evaluate    a    defendant’s          acceptance         of    responsibility.’”                Id.

(quoting USSG § 3E1.1 comment. (n.5)).                         “To earn the reduction,

a defendant must prove to the court by a preponderance of the

evidence     ‘that      he     has    clearly       recognized           and     affirmatively

accepted    personal         responsibility         for       his       criminal    conduct.’”

Id.     (quoting      United       States      v.    Nale,      101 F.3d 1000,     1005

(4th Cir. 1996)).            False denials of relevant conduct can lead to

the loss of the adjustment for acceptance of responsibility.

USSG § 3E1.1 comment (n.1).

            We have reviewed the record, and we conclude that the

district    court       did    not       err   in   striking            the    adjustment       for

acceptance       of     responsibility.               The      court          concluded      that

Maldonado falsely denied relevant offense conduct and attempted

to mislead the court to escape the consequences of his guilty

plea.     Accordingly, we decline to disturb the court’s judgment

in this regard.

            We        review       for     clear     error          a     district        court’s

determination         that     a     defendant      obstructed           justice.          United

States v. Hughes, 401 F.3d 540, 560 (4th Cir. 2005).                                    According

                                               5
to   USSG    § 3C1.1,       a   defendant’s      base    offense    level    is    to    be

increased two levels for obstruction of justice if –

       the defendant willfully obstructed or impeded, or
       attempted to obstruct or impede, the administration of
       justice    with   respect   to    the   investigation,
       prosecution, or sentencing of the instant offense of
       conviction[.]

USSG § 3C1.1.            The application notes for § 3C1.1 specifically

include perjury by the defendant and providing materially false

information to a judge or magistrate.                    USSG § 3C1.1 cmt. n.4(b),

(f).     For purposes of § 3C1.1, the Supreme Court has defined

perjury as “false testimony concerning a material matter with

the willful intent to provide false testimony, rather than as a

result      of    confusion,       mistake,      or     faulty    memory.”        United

States v. Dunnigan, 507 U.S. 87, 94 (1993).                      Under Dunnigan, “it

is preferable for a district court to address each element of

the perjury in a separate and clear finding[,]” 507 U.S. at 95,

but it is sufficient if the district court makes a determination

“that encompasses all of the factual predicates for a finding of

perjury.”        Id.

             Once again, we have reviewed the record and decline to

disturb     the        district    court’s    judgment.          The     court    made   a

specific     finding        that    Maldonado     offered        false    testimony      at

sentencing        regarding       his   offense       conduct.      Because       such   a

finding is sufficient to warrant a USSG § 3C1.1 enhancement, we




                                             6
conclude   the    district   court   did   not   err   in   imposing     the

enhancement.

           Maldonado assigns no further error to his sentence,

and we accordingly affirm the district court’s judgment.                 We

dispense   with    oral   argument   because     the   facts   and     legal

conclusions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                 AFFIRMED




                                     7